UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2078


KAREEMAH YASMINA BELL-BOSTON,

                  Plaintiff - Appellant,

             v.

CRIME VICTIMS COMPENSATION PROGRAM,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:09-cv-01014-AJT-IDD)


Submitted:    December 17, 2009            Decided:   December 23, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kareemah Yasmina Bell-Boston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kareemah    Bell-Boston       appeals   the    district       court’s

order   dismissing       her   complaint     for   lack     of    subject    matter

jurisdiction, failure to comply with Fed. R. Civ. P. 8(a), and

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2006) for failure to

state a claim on which relief may be granted.                    We have reviewed

the record and find no reversible error.              Accordingly, we affirm

for the reasons stated by the district court.                     Bell-Boston v.

Crime Victims Comp. Program, No. 1:09-cv-01014-AJT-IDD (E.D. Va.

Sept. 10, 2009).          We dispense with oral argument because the

facts   and    legal     contentions   are    adequately     presented       in   the

materials     before     the   court   and    argument    would     not     aid   the

decisional process.

                                                                            AFFIRMED




                                        2